BENEDICT. District Judge.
I consider the various propositions of law involved in this case to have been disposed of by the decision in the ease of U. S. v. 508 Barrels of Distilled Spirits [Case No. 15,113]. Under the law, all distilled spirits must go into a bonded warehouse, whence they can be withdrawn only for certain purposes and in certain specified ways. They can be withdrawn for export, upon certain bonds; for transportation to another collection district, upon being duly gauged, inspected and marked, and a bond given for their transportation; for re-distillation or rectification, when they must be restored to the same warehouse from which they were taken; and, lastly, upon payment of the tax. The Case of the 508 Barrels was a case of spirits purporting to have been removed for transportation from Illinois to the Third district of New York, which were found in the Third district of New York; out of a bonded warehouse; and, on that evidence, it was held, that the burden was' upon the claimant to show that the requirements of the law, to enable spirits to be removed from the bonded warehouse for transportation, had been complied with, and proof that the barrels had upon them brands purporting to be the inspector’s brands, and the possession of a permit from the collector, were held insufficient. The present case is one of rectified spirits, found in the street, in process of sale by a rectifier as free of tax. They cannot legally be in that position without having been removed from the bonded warehouse upon the payment of the tax. It differs from the Case of the 508 Barrels only in that the spirits purport to be rectified spirits, removed from a bonded warehouse upon the payment of the tax, instead of being spirits removed for transportation upon bonds. It is conceded by the claimant, that the 45th section applies to both rectified and raw spirits; and as, in the Case of the 508 Barrels, which purported to have been removed on bonds, proof from the claimant of the giving of the bonds was required, so, in the case of spirits purporting to have been removed on payment of the tax, proof must be given that the tax was paid. The words, “requirements of law in regard to the same,” as used in the 45th section, refer to the particulars specified previously. in the section, as entailing a forfeiture, that is, removal from the bonded warehouse according to law and payment of the tax. where that is necessary to a removal in the manner in which these spirits purport to have been removed. It was earnestly contended, that such a construction of the law would require an impossibility and cause a total cessation of trade. The law so construed, if enforced with reasonable diligence, will undoubtedly hamper the trade in fraudulent spirits; but it is not seen that it will require impossibilities of persons who desire to obey the law. Care and caution will undoubtedly be required of rectifiers and of dealers, and trade in the article will not be wholly free from embarrassment. But such is the necessary effect of every revenue law.
This case being in the circuit court, and the question of law involved an important one, *1087I have thought it proper to submit this opinion to Mr. Justice NELSON, and am authorized to say that he concurs in the views here expressed. A verdict in favor of the government must, accordingly, be entered, condemning the goods.